Per Curiam: This is a claim filed to recover for alleged damages occasioned by claimant running into an unlighted barricade on the evening of November 11, 1930, over a new strip of road while it was still under construction on Route 18, near the city of Aurora, Illinois. It appears from all the evidence that the claimant was familiar with the road in question and ought to know the hazards that he might meet, and we are of the opinion that the claimant was driving at his own risk, the road being in course of construction at which time traveling should be avoided at least at night time. Therefore, it is recommended that the claim be disallowed.